Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 9 is objected to as it has two commas after “claim 1”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, variable R9 is claimed to be a fused C10-C24 aryl group or a fused C12-C24 heteroarylene group.  Dependent claim 4 recites that variable R9 includes quinolinyl, isoquinolinyl groups, quinazolinyl, and quinoxalinyl groups.  Quinolinyl and isoquinolinyl groups are C9 heteroarylene groups, and quinzaolinyl and quinoxalinyl are C8 heteroarylene groups.  These four groups therefore fail to further limit claim 1, which requires at least 10 carbon atoms in the case of a fused aryl group for variable R9 and 12 carbon atoms in the case of a fused heteroaryl group.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 4-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2015/199489).  For citation purposes, the English language equivalent US 2017/0141325 will be relied upon.  Both WO 2015/199489 and US 2017/0141325 are cited on Applicants information disclosure statement, filed on 2/28/19.
Claims 1 and 4-8: At least compounds 389-393, 409-413, 429-433, and 449-453 anticipate all of the structural limitations of formula (I) of claim 1.  Compound 389, as applied to formula 1 of claim 1 has variable Y equal to O, variables X1-X4 equal to CH groups, variable X6 equal to N, variables X7 and X8 being equal to CR7 and CR8 groups, respectively, where R7 and R8 combine to form a fused benzene ring, and variable X5 is a group satisfying 
    PNG
    media_image1.png
    162
    196
    media_image1.png
    Greyscale
 with variable L equal to formula (6) of claim 7 and formula 6’ of claim 8, variables X9 and X10 are equal to N, variable X11 is equal to a CH group, variable Rx is a biphenyl group, variable Ry is a phenyl group, and variable R9 is a C12 heteroarylene group (dibenzofuran).  Dibenzofuran is a moiety which anticipates claim 4, formula (4) of claim 5, and formula (4’’) of claim 6.
Claim 9: Compound 429 of Lee et al., is analogous to compound 389 in all aspects except variable Y is equal to S, which anticipates claim 9.
Claims 10-13, 18, 19 and 21: Compound 429 is employed as an electron transport layer material in an organic electroluminescent device comprising an anode, cathode, an emitting layer, and the aforementioned electron transport layer, thereby anticipating claims 10-13, 18, 19 and 21 (example 79 in table 4).
Claim 16: The organic electroluminescent devices taught in table 4 include a fluorescent dopant [Ir(ppy)3], thereby anticipating claim 16.
Claim 17: Lee et al. explicitly teaches that the inventive compounds taught therein, including those recited in claim 1 above, are also employed as host materials in an emission layer of organic electroluminescent devices (paragraphs 0157 and 0168), thereby anticipating claim 17.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/199489), as applied to claim 1 above.  For citation purposes, the English language equivalent US 2017/0141325 will be relied upon.
While Lee et al. does not explicitly teach compounds which satisfy general formula (Ia) of claim 2, general formula 4 of Lee et al. does capture the bonding positions of variable Y and N within formula Ia of claim 1.  It is within the realm of obviousness that any of the explicitly taught compounds of Lee et al. could be modified in a manner to satisfy any one of general formulae 4-7 as taught in paragraph 0112 of Lee et al., including the compounds recited above.  In such embodiments, the limitations of claim 2 would be satisfied.

s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/199489), in view of Nishimae et al. (WO 2016/097983), as applied to claim 13 above.
While Lee et al. does not explicitly teach that the electron transporting layer further comprises a reducing dopant such as the specific reducing dopants recited in claim 15, the inclusion of such a dopant would have been obvious to one having ordinary skill in the art given the teachings of Nishimae et al.  Nishimae et al. represents one of many prior art teachings which teach the benefits of employing doped charge transport layers, including n-doped electron transport layers.  Lee et al. and Nishimae et al. are combinable as they are from the same field of endeavor, namely, organic electroluminescent devices.  Nishimae et al. teaches that the electron-transport layer may be electronically doped with dopants such as but not limited to alkali metals, alkaline metals, rare earth metals, and rare earth oxides, in order to improve the transport properties and to reduce the operating voltage of the device (page 80).  N-doping of electron transport layers has been known in the art for several decades and the benefits of such doping is well-established.

Claims 1, 4-12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (2016/0028021) in view of Lin et al. (US 2013/0060037).
Claims 1 and 4-9: Zeng et al. teaches organic electroluminescent devices which comprise a compound satisfying general formula I (paragraph 0017).  The inventive compounds taught therein are employed as a host material in an emission layer.  Some of the taught and exemplified compounds include those which satisfy all of the limitations of formula (I) of claim 1 with the exception that none of X1 through X8 is a nitrogen atom as required by claim 1.  However, it would have been obvious to one having ordinary skill in the art to have prepared compounds such as those taught by Zeng et al. but with one of the CH ring atoms of the dibenzothiophene or dibenzofuran replaced with N given the teachings of Lin et al.  Zeng et al. and Lin et al. are combinable as they are from the same field of endeavor, namely organic electroluminescent devices.  Zeng et al. teaches that compounds having an azadibenzofuran or an azadibenzothiophene moiety are more easily reduced that their dibenzothiophene or dibenzofuran counterparts, and may provide for devices having lower operational voltage (paragraph 0045).  With this teaching, one of ordinary skill in the art would have found it obvious to have prepared azadibenzofuran or azadibenothiophene analogous of the compounds 2 through X8, is equal to N, variable X1 being a group satisfying 
    PNG
    media_image1.png
    162
    196
    media_image1.png
    Greyscale
 with variable L equal to formula (6) of claim 7 and formula 6’ of claim 8, variable R9 being a fluorene group, which is a group satisfying claim 4, formula (4) of claim 5, and formula (4’’’) of claim 6, variables X9 through X11 are equal to N, variables Rx and Ry are equal to a phenyl group. 
Claim 10-12: The compounds taught by Zeng et al. are employed in organic electronic devices which satisfy the limitations of claims 10-12 as shown in figure 1.
Claims 16 and 17: The compounds taught by Zeng et al. are employed as host materials for emission layers which are comprised of said host material and a fluorescent dopant, which satisfies the limitations of claims 16 and 17 (as seen in the working examples).
Claims 18 and 19: Compound A116 is also employed in a hole blocking layer as shown in table D3.  For the same reasons described above, the employment of an aza-analog of compound A116 in the hole blocking layer would have been obvious to one of ordinary skill in the art, thereby satisfying claims 18 and 19.
Claims 20 and 21: The organic electroluminescent devices prepared by Zeng et al. are themselves illumination units, which satisfy the limitations of claims 20 and 21.

Allowable Subject Matter
Claims 3 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not reasonably suggest compounds which satisfy the limitations of formula (Iaa) of claim 3.  Only through improper hindsight reconstruction would such compounds be envisaged.  Additionally, the syntheses of the azanapthobenzofuran and azanapthobenzothiophene compounds taught by Lee et al. do not include preparing compounds satisfying formula (I’) of claim 22.  And while Zeng et al. employs Suzuki coupling 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766